Citation Nr: 1455006	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-46 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a service-connected lower back disability, evaluated as 10 percent disabling prior to January 7, 2014, and 20 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to September 1996, which included a period of service in Southwest Asia.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in May 2009, March 2010, and August 2010 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board acknowledges that the Veteran did not submit a substantive appeal of her claims seeking a TDIU and an increased lower back disability rating in the requisite time period.  However, as explained by the Veteran in her substantive appeal (and by her representative during her Board hearing), the RO mailed the statement of the case adjudicating these issues to the Veteran's prior address, although she had previously informed the RO of her change of address.  Accordingly, she did not receive the statement of the case and thus was not aware of the need to file a substantive appeal until the requisite time period had expired.  As the timeliness of a substantive appeal is a jurisdictional requirement that may be waived by the Board, and as the record reflects that such a waiver is an equitable action, the Board assumes jurisdiction of these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In October 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

During this November 2014 Board hearing, the Veteran asserted that she developed a bowel and bladder disorder as the result of her in-service pregnancy and requested that the issue be referred to the RO for development.  Accordingly, the issue of entitlement to service connection for a bowel and bladder disorder is REFERRED to the RO for development.

The issues of entitlement to an increased rating for a lower back disability,  entitlement to a TDIU, and entitlement to service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran developed recurrent tinnitus during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she first began experiencing tinnitus during service, which she characterizes as sounding like the ringing tone that is used during hearing acuity testing.  She reports that she experienced tinnitus intermittently during service, and as she was unaware that these recurrent symptoms were manifestations of tinnitus, a hearing disorder, she did not report these symptoms to a medical treatment provider.  The Veteran further reports that she has continued to experience recurrent tinnitus since service, with the episodes occurring progressively more frequently.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Tinnitus is a disorder that is diagnosed solely based on patient history, as there is no diagnostic testing that can confirm the presence of this disorder.  To that extent, tinnitus is a disorder that is capable of lay observation, as only lay experience, and not medical expertise, is required to report tinnitus symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Accordingly, the Veteran is competent to report the onset of tinnitus during service and the continuity of her tinnitus episodes since service.  Moreover, as there is no evidence of record contradicting the Veteran's report, the Board finds her report of the onset and progression of tinnitus to be credible.  Thus, the criteria for service connection for tinnitus have been met.

The Board acknowledges that the RO denied the Veteran's service connection claim for tinnitus based on the lack of sufficient noise exposure during service to cause this audiological disorder.  However, the Veteran's DD Form 214 reflects her receipt of the Sharpshooter Marksmanship Qualification Badge with Rifle Bar, which is prima facie evidence of in-service noise exposure.  Moreover, the criteria for service connection requires either that a disorder began during service or that an in-service event, such as noise exposure, caused the development of a disorder, such as tinnitus, after service.  In this case, as the Veteran competently and credibly reports the onset of her current tinnitus during service, no antecedent in-service noise exposure is required to substantiate her claim. 


ORDER

Service connection for tinnitus is granted.


REMAND

As further development is required before the Veteran's claims seeking a TDIU, increased lower back disability rating, and service connection for a psychiatric disorder may be adjudicated, these issues are remanded to the RO for the reasons set forth below.

Regarding the Veteran's increased rating for her lower back disability, the Veteran reports, and the record reflects, that she receives ongoing treatment for her lower back disability from VA facilities and from a private facility on a fee basis.  As the RO last requested the Veteran's treatment records in September 2012, recent records must be obtained.  These records are particularly relevant given the current gap in evidence from September 2012 (the date the VA treatment records were last obtained) to November 2014, the date of the VA examination that revealed findings sufficient for the RO to increase the Veteran's disability rating.  

With regard to the Veteran's claim seeking service connection for a psychiatric disorder, which she has characterized as posttraumatic stress disorder (PTSD) and depression, the record reflects that the RO denied this claim on the basis of an August 2012 VA examination and related medical opinion.  The 2012 VA examiner diagnosed the Veteran with a personality disorder (a nonservice-connectable disability) and a secondary mood disorder, thereby concluding that neither psychiatric disorders could be attributed to service.  However, while the VA examiner specifically declined to diagnose the Veteran with PTSD, the VA examiner did not comment on the numerous PTSD and other psychiatric disorder diagnoses rendered during the course of the appeal.  Notably, VA psychiatrists who have treated the Veteran, a VA examiner who conducted a March 2008 VA examination, and psychiatrists who evaluated the Veteran in conjunction with her Social Security Administration (SSA) claim have rendered diagnoses of PTSD, major depressive disorder, a depressive disorder, not otherwise specified (NOS), a dysthymic disorder, and a panic disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, a medical opinion addressing the etiology of these psychiatric disorders diagnosed during the pendency of this appeal must be obtained.

As the Veteran's claim seeking a TDIU is inextricably intertwined with the aforementioned claims, adjudication of this issue is deferred until the requested development is completed.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all VA treatment records created since September 2012, to include records of treatment rendered by private facilities on a fee basis.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct a comprehensive psychiatric examination to determine the nature of the Veteran's current psychiatric disorder(s).  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder(s) diagnosed during the examination, or any of the psychiatric disorders listed below that have been diagnosed during the Veteran's appeal, are related to her active service, to include the Veteran's psychiatric symptoms documented during service or any of her reported traumatic in-service experiences, to include her in-service miscarriage, marital trouble, and fear of hostile military activity during her period of service in Southwest Asia. 

The following psychiatric disorders were diagnosed during the Veteran's appeal:  PTSD; PTSD with panic attacks; major depressive disorder; depressive disorder, NOS; panic disorder; panic disorder with agoraphobia; panic disorder without agoraphobia; mood disorder; and
dysthymic disorder

The examiner is advised that an opinion as to the etiology of the each of the aforementioned disorders must be rendered, as the Board is legally required to address the etiology of each disorder diagnosed during the pendency of the Veteran's appeal.  

Alternatively, if the examiner concludes that these prior diagnoses were erroneous, the examiner must fully articulate the reasons for the conclusion that the diagnoses were rendered in error.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the increased rating, service connection, and TDIU claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


